U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54115 PARALLAX DIAGNOSTICS, INC. (Exact name of registrant as specified in its charter) Nevada 27-2332860 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2 Canal Park, 5 th Floor Cambridge, MA 02141 (Address of principal executive offices) (617) 209-7999 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Check whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer ¨ Accelerated Filer ¨ Non-accelerated Filer ¨ Smaller Reporting Company x Check whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x As of November 14, 2011, there were 28,000,000 shares of common stock, par value $0.0001, issued and outstanding. PARALLAX DIAGNOSTICS, INC. FORM 10-Q INDEX Page PART I – FINANCIAL INFORMATION Item1 Financial Statements 3 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item3 Quantitative and Qualitative Disclosures About Market Risk 11 Item4 Controls and Procedures 11 PART II – OTHER INFORMATION Item1 Legal Proceedings 12 Item1A Risk Factors 12 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 12 Item3 Defaults Upon Senior Securities 12 Item4 Removed and Reserved 12 Item5 Other Information 13 Item6 Exhibits 13 SIGNATURES 14 2 PART IFINANCIAL INFORMATION Item 1. Financial Statements. PARALLAX DIAGNOSTICS, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS September 30, December 31, 2011 2010 ASSETS (Unaudited) (Audited) Current Assets Cash $ 142,012 $ 3,600 Total Current Assets 142,012 3,600 Property, Plant & Equipment (net) 44,257 - Other Assets Intangible Assets, net of amortization 1,399,992 - Total Other Assets 1,399,992 - TOTAL ASSETS $ 1,586,261 $ 3,600 LIABILITIES AND STOCKHOLDERS' (DEFICIT) Current Liabilities Accounts payable and accrued expenses $ 134,854 $ 26,402 Total Current Liabilities 134,854 26,402 Related party loans 148,113 1,450 Deferred Revenue 1,500,000 - Total Liabilities 1,782,967 27,852 Stockholders’(Deficit) Preferred Stock, $0.0001 par value, 100,000,000 shares authorized, 210,000 and none issued and outstanding as of September 30, 2011 and December 31, 2010, respectively 21 0 Common stock, $0.0001 par value, 400,000,000 shares authorized , 28,000,000 and 35,000,000 issued and outstanding as of September 30, 2011 and December 31, 2010, respectively 2,800 3,500 Additional paid in capital-Preferred 299,979 - Additional paid in capital-Common 227,439 - Deferred Compensation (66,325 ) - Accumulated (Deficit) (660,620 ) (27,752 ) Total Stockholders' (Deficit) (196,706 ) (24,252 ) TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT) $ 1,586,261 $ 3,600 3 See Notes to Financial Statements 4 PARALLAX DIAGNOSTICS, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS Cumulative From 04/12/2010 For the 3 months ended For the 9 months ended (Inception) to 09/30/2011 09/30/2010 09/30/2011 09/30/2010 09/30/2011 General and administrative expenses $ 161,635 $ (1,820 ) $ 417,943 $ 3,975 $ 445,695 Operating (loss) (161,635 ) (1,820 ) (417,943 ) (3,975 ) (445,695 ) Other Expenses Amortization of Stock Options 58,331 - 214,925 - 214,925 Total Other Expenses 58,331 - 214,925 - 214,925 Provision for income taxes - Net (loss) $ (219,966 ) $ (1,820 ) $ (632,868 ) $ (3,975 ) $ (660,620 ) Net (loss) per common share - basic and diluted $ - $ - $ - $ - $ - Weighted average common shares outstanding - basic and diluted 28,000,000 - 28,000,000 - 28,000,000 See Notes to Financial Statements 5 PARALLAX DIAGNOSTICS, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS Cumulative From 04/12/2010 For the 9 months ended (Inception) to 09/30/2011 09/30/2010 09/30/2011 Cash Flow from operations: Net loss $ (632,868 ) $ 3,975 $ (660,620 ) Adjustments to reconcile net (loss) to net cash (used in) operating activities: Depreciation 4,917 - 4,917 Changes in operating assets and liabilities Increase in accounts payable and accrued expenses 101,391 2,625 127,793 Increase in accrued payroll - related party 99,369 - 99,369 Net cash (used in) operating activities (427,191 ) (1,350 ) (428,541 ) Cash Flow from investing activities: (Increase) in Property, Plant & Equipment (49,174 ) - (49,174 ) (Increase) in Intangible Assets (1,399,992 ) - (1,399,992 ) Net cash (used in) investing activities (1,449,166 ) - (1,449,166 ) Cash Flow from financing activities: Proceeds from related party loans 54,355 1,450 55,805 Increase in Deferred Revenue 1,500,000 - 1,500,000 Issuance of Preferred Stock 21 - 21 Increase (Decrease) in Capital Stock (700 ) 3,500 2,800 Increase in Additional Paid In Capital 227,439 - 227,439 Increase in Additional Paid In Capital due to 299,979 - 299,979 issuance of Preferred Stock (Increase) in Deferred Compensation (66,325 ) - (66,325 ) Net cash provided by financing activities 2,014,769 4,950 2,019,719 Increase in cash 138,412 3,600 142,012 Cash - beginning of period 3,600 - Cash - end of period $ 142,012 $ 3,600 $ 142,012 NONCASH ACTIVITIES $ - $ - $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Interest Paid $ - $ - $ - Income Taxes Paid $ - $ - $ - See Notes to Financial Statements 6 PARALLAX DIAGNOSTICS, INC. (A Development Stage Company) NOTES TO THE FINANCIAL STATEMENTS September 30, 2011 NOTE 1. OVERVIEW Parallax Diagnostics, Inc.(the “Company”) was incorporated on April 12, 2010 in the state of Nevada. The Company was formed to serve as a vehicle to effect an asset acquisition, merger, and exchange of capital stock or other business combination with a domestic or foreign business. On January 11, 2011 (the “Closing Date”), the Company entered into and closed a share exchange agreement (the “Share Exchange Agreement”) with Amersey Investments, LLC (“Amersey”), Parallax Diagnostics, Inc., a Delaware corporation (“Parallax”) and its sole shareholder, Montecito Bio Sciences, Ltd. (“Montecito”). On the Closing Date, pursuant to the terms and conditions of the Share Exchange Agreement, (i) the Company acquired 100% of the issued and outstanding shares of common stock of Parallax in exchange for the issuance of 21,000,000 shares of our common stock, par value $0.0001 and (ii) Parallax merged with and into the Company whereupon the Company continued as the surviving entity and the corporate existence of Parallax ceased (the “Merger”). Additionally, as further consideration for the share exchange and Merger and in accordance with the Shares Exchange Agreement, Amersey cancelled to treasury 28,000,000 shares of the Company’s common stock. As a result of the transactions effected by the Share Exchange Agreement, (i) the former business of Parallax is now the Company’s sole business and (ii) there is a change of control whereby the former shareholder of Parallax, Montecito, will now own a controlling 75% ownership interest in the Company. As a further condition of the Share Exchange Agreement, the current officers and directors of the Company resigned and J. Michael Redmond was appointed to serve as a Director and also as the CEO and President of the Company. Additionally, Mr. Norman A. Kunin was appointed to serve as the Company’s CFO, Mr. Mike Contarino was appointed to serve as the Company’s Vice President and Dr. Roger Morris was appointed to serve as the Company’s Chief Science Officer. Mr. Edward W. Withrow III, Dr. Jorn Gorlach, Mr. Anand Kumar, Mr. David Engert and Mr. E. William Withrow Jr. were appointed to serve as Directors. At September 30, 2011 the Company has not yet commenced any operations. All activity from April 12, 2010 (date of inception) through September 30, 2011 relates to the Company’s formation, business plan and registration statement. NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES This summary of significant accounting policies is presented to assist in understanding the Company’s financial statements. These accounting policies conform to accounting principles, generally accepted in the United States of America, and have been consistently applied in the preparation of the financial statements. Development Stage Company The Company is a development stage company as defined by ASC 915-10-05, “Development Stage Entity”. The Company is still devoting substantially all of its efforts on establishing the business and its planned principal operations have not commenced. All losses accumulated, since inception, have been considered as part of the Company’s development stage activities. 7 Use of Estimates The preparation of financial statements, in conformity with generally accepted accounting principles in the United States of America, requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, disclosures of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from these estimates. Fiscal Year End The Company has a fiscal year ending on December 31. Cash Equivalents The Company considers all highly liquid investments with maturities of three months or less at the time of purchase to be cash equivalents. Property, Plant and Equipment Property and equipment are carried at the cost of acquisition or construction and depreciated over the estimated useful lives of the assets. Costs associated with repairs and maintenance are expensed as incurred. Costs associated with improvements which extend the life, increase the capacity or improve the efficiency of our property and equipment are capitalized and depreciated over the remaining life of the related asset. Gains and losses on dispositions of equipment are reflected in operations. Depreciation is provided using the straight-line method over the estimated useful lives of the assets, which are 5 to 7 years. Fair Value of Financial Instruments The carrying amounts reported in the balance sheet for cash, accounts payable andaccrued expenses approximate fair value based on the short-term maturity of these instruments. Income Taxes The Company uses the asset and liability method of accounting for income taxes in accordance with ASC 740-10, “Accounting for Income Taxes.” Under this method, income tax expense is recognized for the amount of: (i)taxes payable or refundable for the current year; and, (ii)deferred tax consequences of temporary differences resulting from matters that have been recognized in an entity’s financial statements or tax returns. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in the results of operations in the period that includes the enactment date. A valuation allowance is provided to reduce the deferred tax assets reported if, based on the weight of available positive and negative evidence, it is more likely than not that some portion or all of the deferred tax assets will not be realized. ASC 740-10 prescribes a recognition threshold and measurement attribute for the financial statement recognition of a tax position taken or expected to be taken on a tax return. Under ASC 740-10, a tax benefit from an uncertain tax position taken or expected to be taken may be recognized only if it is “more likely than not” that the position is sustainable upon examination, based on its technical merits. The tax benefit of a qualifying position under ASC 740-10 would equal the largest amount of tax benefit that is greater than 50% likely of being realized upon ultimate settlement with a taxing authority having full knowledge of all the relevant information. A liability (including interest and penalties, if applicable) is established to the extent a current benefit has been recognized on a tax return for matters that are considered contingent upon the outcome of an uncertain tax position. Related interest and penalties, if any, are included as components of income tax expense and income taxes payable. 8 Earnings (Loss) per Share Basic earnings (loss) per share is computed by dividing net income, or loss, by the weighted average number of shares of common stock outstanding for the period. Diluted earnings (loss) per share is computed by dividing net income, or loss, by the weighted average number of shares of both common and preferred stock outstanding for the period. New Accounting Standards Management does not believe that any recently issued, but not yet effective, accounting standards, if currently adopted, would have a material effect on the accompanying financial statements. NOTE 3. PROPERTY, PLANT AND EQUIPMENT Property, Plant and Equipment consists of the following: September 30, December 31, 2011 2010 Medical Devices & Instruments $ 49,174 $ - Accumulated Deprecation (4,917) - Property Plant & Equipment, Net $ 44,257 $ - Depreciation expense totaled $4,917 and none for the nine months ended September 30, 2011 and the year ended December 31, 2010, respectively. NOTE 4. INTANGIBLE ASSETS Intangible assets in the amount of $1,500,000, less accumulated amortization of $100,008 consist of the assignment to the Company of Products and Processes valued at $750,000 and Trademarks and Patents valued at $750,000. NOTE 5. RELATED PARTY LOANS As at September 30, 2011, affiliates and related parties are due a total of $148,113 which is comprised of $141,308 of accrued compensation to officers of the Company and $6,805 due to related parties prior to the Share Exchange Agreement. NOTE 6. DEFERRED REVENUE On September 30, 2011, the Company entered into Modification Agreements with Montecito Bio Sciences, Ltd. (“Montecito”) regarding the Agreement of the Assignment of Intellectual Property (the “Assignment Agreement”) and the Assignment of the License of Intellectual Property (the “License Agreement”), both Agreements having been entered into on September 10, 2010. The nature of the Modifications to the Assignment Agreement and the License Agreement were to increase the royalty amounts (“Royalties”) due to Montecito from Four Percent (4%) to Five Percent (5%) and from Three and One Half Percent (3 ½%) to Four and One Half Percent (4 1/2%), respectively. The Assignment Agreement Royalties shall revert back to Four Percent (4%) after the Company has paid Montecito Seven Hundred Fifty Thousand Dollars ($750,000) of royalty revenue and the License Agreement Royalties shall revert back to Three and One Half Percent (3 ½%) after the Company has paid Montecito Seven Hundred Fifty Thousand Dollars ($750,000) of royalty revenue. 9 NOTE 7. COMMITMENTS AND CONTINGENCIES On July 1, 2011 the Company entered into a Development and Supply Agreement with Corder Engineering, LLC. The Statement of Work stipulates that Corder Engineering, LLC shall provide ten (10) Evaluation Units which replicate the functionality Target. Target 1000 firmware ver. 320 and add software for a C-reactive protein (CRP) quantitative assay. The total payment under the Agreement stipulates $35,000 over a twelve week period. On July 1, 2011 the Company entered into a Supply Agreement with Meyers Stevens Group, Inc. ("Meyers Stevens"). The Statement of Work stipulates that Meyers Stevens will manufacture assays and supply a Data Package for the Company and will yield approximately 100 to 200 fully functional assay test devices for internal investigational use. Estimated delivery of the assays is eight (8) weeks from the date of the Agreement for a total cost of $10,194. NOTE 8. STOCKHOLDER’S EQUITY The total number of authorized shares of preferred stock that may be issued by the Company is 100,000,000 with a par value of $0.0001 per share. On June 17, 2011, the Company entered into a Convertible Preferred Purchase Agreement with Hamburg Investment Company, LLC ("HIC"), whereby 100,000 shares of Preferred Stock would be issued to HIC for a purchase price of $1.00 per share, or $100,000.00. In connection with the issuance of Preferred Stock, the Company issued a warrant to convert 100% of HIC's shares of Preferred Stock to shares of Common Stock at an exercise price of $1.00 per share. The number of shares of common stock underlying the warrant and the exercise price are subject to adjustment within six months if the Company has reached certain financing levels. On June 17, 2011, the Company entered into a Convertible Preferred Purchase Agreement with Huntington Chase Financial Group ("HCFG"), whereby 100,000 shares of Preferred Stock would be issued to HCFG for a purchase price of $1.00 per share, or $100,000.00. In connection with the issuance of Preferred Stock, the Company issued a warrant to convert 100% of HCFG's shares of Preferred Stock to shares of Common Stock at an exercise price of $1.00 per share. The number of shares of common stock underlying the warrant and the exercise price are subject to adjustment within six months if the Company has reached certain financing levels. On September 30, 2011, the Company entered into a Convertible Preferred Purchase Agreement with Huntington Chase Financial Group ("HCFG"), whereby 10,000 shares of Preferred Stock would be issued to HCFG for a purchase price of $10.00 per share, or $100,000.00. In connection with the issuance of Preferred Stock, the Company issued 200,000 warrants to purchase Common Stock of the Company, with a strike price of $1.50 per share for 24 months, and a warrant to convert 100% of HCFG's shares of Preferred Stock to shares of Common Stock at an exercise price of $10.00 per share. The number of shares of common stock underlying the warrant and the exercise price are subject to adjustment within six months if the Company has reached certain financing levels. As at September 30, 2011, 210,000 shares of preferred stock are issued and outstanding. The total number of authorized shares of common stock that may be issued by the Company is 400,000,000 with a par value of $0.0001 per share. On January 11, 2011, pursuant to the Share Exchange Agreement, Amersey Investments, LLC cancelled to treasury 28,000,000 shares of the Company's common stock. As at September 30, 2011 the Company has 28,000,000 common shares issued and outstanding. 10 NOTE 9. EQUITY COMPENSATION PLAN On October 1, 2010, the board of directors adopted the Company's Stock Option Plan. The Company has reserved 3,000,000 shares of common stock for issuance upon exercise of options granted from time to time under the stock option plan. The stock option plan is intended to assist the Company in securing and retaining key employees, directors and consultants by allowing them to participate in the Company's ownership and growth through the grant of incentive and non-qualified options. Under the stock option plan, the Company may grant incentive stock options only to key employees and employee directors, or the Company may grant non-qualified options to employees, officers, directors and consultants. The stock option plan is currently administered by the Company's board of directors. Subject to the provisions of the stock option plan, the board will determine who shall receive options, the number of shares of common stock that may be purchased under the options. As at September 30, 2011, the Company has granted options to purchase 1,950,000 shares. NOTE 10. INCOME TAX At September 30, 2011, deferred tax assets consists of: Net operating loss carry forward $ (660,620) Start-up costs capitalized for tax purposes $ -0- Gross deferred tax assets $ 660,620 Valuation allowance $ (660,620) Net deferred tax assets $-0- Realization of deferred tax assets is dependent upon sufficient future taxable income during the period that deductible temporary differences and net operating loss carry forwards are expected to be available to reduce taxable income. As the achievement of required future taxable income is uncertain, the Company recorded a full valuation allowance. The Company’s valuation allowance increased by $ 9,713 during 2010. The difference between the statutory tax rate of 35% and the effective tax rate of 0% is due to the valuation allowance for deferred income tax assets. NOTE 11. SUBSEQUENT EVENTS In 2009, the FASB ASC Topic 865 (formerly FASB 165, Subsequent Events) , which defines the period after the balance sheet date that subsequent events should be evaluated and provides guidance in determining if the event should be reflected in the current financial statements. This ASC Topic also requires disclosure regarding the date through which subsequent events have been evaluated. The Company has evaluated subsequent events through the time the September 30, 2011 financial statements were available for issuance. With the exception of the following events, no events have occurred subsequent to September 30, 2011 that require disclosure or recognition in these financial statements. During the period October 1, 2011 through November 14, 2011 the Company increased its loans from related parties by $8,000, from a total of $148,113 at September 30, 2011 to $156,113 at November 14, 2011. The increase represents accrued compensation owed to related parties in the amount of $8,000. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation. Forward Looking Statements 11 Certain statements, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are “forward looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements generally are identified by the words “believes”, “project”, “expects”, “anticipates”, “estimates”, “intends”, “strategy”, “plan”, “may”, “will”, “would”, “will be”, “will continue”, “will likely result”, and similar expressions. We intend such forward-looking statements to be covered by the safe-harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and we are including this statement for purposes of complying with those safe-harbor provisions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse affect on our operations and future prospects on a consolidated basis include, but are not limited to: changes in economic conditions, legislative/regulatory changes, availability of capital, interest rates, competition, and generally accepted accounting principles. These risks and uncertainties should also be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise. Further information concerning our business, including additional factors that could materially affect our financial results, is included herein and in our other filings with the SEC. With respect to this discussion, the terms “we” “us” “our” and the “Company” refer to Parallax Diagnostics, Inc., a Nevada corporation. History and Background We were incorporated in the State of Nevada on April 12, 2010. Prior to the acquisition transaction described below, our business purpose was to seek the acquisition of or merger with, an existing private company. Accordingly, we were engaged in organizational efforts in order to put us in a position where we could seek to target and eventually acquire an existing private company. On January 11, 2011 (the “Closing Date”), we entered into and closed a share exchange agreement (the “Share Exchange Agreement”) with Amersey Investments, LLC (“Amersey”), Parallax Diagnostics, Inc., a Delaware corporation (“Parallax”) and its sole shareholder, Montecito Bio Sciences, Ltd. (“Montecito”). On the Closing Date, pursuant to the terms and conditions of the Share Exchange Agreement, (i) we acquired 100% of the issued and outstanding shares of common stock of Parallax in exchange for the issuance of 21,000,000 shares of our common stock, par value $0.0001 and (ii) Parallax merged with and into the Company whereupon the Company continued as the surviving entity and the corporate existence of Parallax ceased (the “Merger”). Additionally, as further consideration for the share exchange and Merger and in accordance with the Shares Exchange Agreement, Amersey cancelled to treasury 28,000,000 shares of our common stock. As a result of the transactions effected by the Share Exchange Agreement, (i) the former business of Parallax is now our sole business and (ii) there is a change of control whereby the former shareholder of Parallax, Montecito, will now own a controlling 75% ownership interest in the Company. As a further condition of the Share Exchange Agreement, the current officers and directors of the Company resigned and J.
